Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendment cancelling claim 2.  The prior 112b rejection is withdrawn.
	The Examiner acknowledges the amendment to claim 1.  The previous 102 rejection of Lyne is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyne (US Patent Publication 2019/0126326).
Regarding claim 11 (New) Lyne discloses an automatic and currentless dirt remover for collecting dirt from an area surrounding the dirt remover, with a dirt-collecting body (Item 104) and a rolling-action sheath body (Item 102), which defines a receiving space in which the dirt-collecting body is received, wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt-collecting body (Item 107 Paragraph [0026]), which has a surface which collects the dirt, wherein the surface of the dirt-collecting body is electrostatically charged, resulting in an electromagnetic attraction of the surface of the dirt-collecting body (Paragraph [0027] and [0031).  
The Examiner looked to the specification for how the currentless dirt remover is electrostatically charged.  Since there are no external operating items (i.e. charger or motor), the electrostatic property is to be assumed to be inherent to the material types.  It is disclosed in the specification (Paragraph [0050] of the publication) “The dirt-collecting body 20 and/or the sheath body 12 can be formed from a plastic, a biodegradable plastic, a silicone, a polyamide, a rubber, a ceramic and/or metal. These materials are particularly well-suited to the production of the dirt remover 10.”  Since Lyne discloses a similar material composition, Lyne meets the understood limitations of the claim.
Regarding claim 12 (New) Lyne discloses an automatic and currentless dirt remover for collecting dirt from an area surrounding the dirt remover, with a dirt-collecting body (Item 104) and a rolling-action sheath body (Item 102), which defines a receiving space in which the dirt-collecting body is received, wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt-collecting body (Item 107 Paragraph [0026]), which has a surface which collects the dirt, wherein the sheathAppl. Ser. No. 16/771,495Response to Office ActionPage 4 body and the dirt-collecting body are configured such that the dirt-collecting body is able to move freely inside the sheath body (Paragraph [0028] “inner portion 104 and outer portion 102 can rotate with respect to each other”).  
Regarding claim 14 (New) Lyne discloses the dirt remover according to claim 12, characterized in that the surface of the dirt-collecting body is electrostatically charged, resulting in an electromagnetic attraction of the surface of the dirt-collecting body (Paragraph [0027] and [0031).  
The Examiner looked to the specification for how the currentless dirt remover is electrostatically charged.  Since there are no external operating items (i.e. charger or motor), the electrostatic property is to be assumed to be inherent to the material types.  It is disclosed in the specification (Paragraph [0050] of the publication) “The dirt-collecting body 20 and/or the sheath body 12 can be formed from a plastic, a biodegradable plastic, a silicone, a polyamide, a rubber, a ceramic and/or metal. These materials are particularly well-suited to the production of the dirt remover 10.”  Since Lyne discloses a similar material composition, Lyne meets the understood limitations of the claim.
Regarding claim 15 (New) Lyne discloses the dirt remover according to claim 12, characterized in that the dirt- collecting body is able to move freely inside the entire receiving space of the sheath body (Paragraph [0028] “inner portion 104 and outer portion 102 can rotate with respect to each other”). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3—10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyne (US Patent Publication 2019/0126326) in view of Seeburger (US Patent 4,920,662).
Regarding claim 1 (Currently Amended) Lyne discloses an automatic and currentless dirt remover for collecting dirt from the area surrounding the dirt remover, with a dirt-collecting body (Item 104) and a rolling-action sheath body (Item 102), which defines a receiving space in which the dirt-collecting body is received, wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt- collecting body, which has a surface which collects the dirt (Item 107; Paragraph [0026]).  
Lyne fails to explicitly disclose that the surface of the dirt-collecting body is provided with at least one adhesive layer or the surface of the dirt-collecting body is adhesive, resulting in a chemical adhesion of the surface.  

Regarding claim 3 (Previously Presented) Lyne in view of Seeburger disclose the dirt remover according to claim 1, characterized in that the dirt-collecting body is received in the receiving space such that the dirt-collecting body can move relative to the latticed sheath body (Paragraph [0028]).  
Regarding claim 4 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the dirt-collecting body is a sphere and/or the sheath body is a sphere (Paragraph [0026]).  
Regarding claim 5 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the inner surface of the sheath body provides a rolling contour for the dirt-collecting body, along which the dirt-collecting body rolls during the automatic dirt removal (Item 109 Paragraph [0028]).  
Regarding claim 6 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the dirt-collecting body has at least one core, which has a higher density than the rest of the dirt- collecting body and/or of the sheath body (best shown in Figure 3, Item 104 is dense in the middle and branches out to be less dense at the outer diameter).  
Regarding claim 7 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the latticed sheath body has a honeycomb structure, wherein the openings are honeycombed (Paragraph [0026] “cage like structure”.  The specification does not give limitations to what is defined to be honey comb or a benefit of the particular type of honeycomb).
Regarding claim 8 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the surface of the dirt-collecting body and/or the surface of the latticed sheath body are or is antibacterial (Paragraph [0027] and [0031]).  
Regarding claim 9 (Previously Presented) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the dirt-collecting body and/or the sheath body are or is formed from a plastic, a biodegradable plastic, a silicone, a polyamide, a rubber, a ceramic and/or a metal (Paragraph [0027] and [0031]).  
Regarding claim 10 (Currently Amended) Lyne in view of Seeburger discloses the dirt remover according to claim 1, characterized in that the sheath body is formed in several parts, with the result that the sheath body can be opened, wherein at least two sheath body parts are connected to each other via at least one connecting means (Item 101 and Paragraph [0027]).
Regarding claim 13 (New) Lyne discloses the dirt remover according to claim 12.  Lyne fails to explicitly disclose that the surface of the dirt-collecting body is provided with at least one adhesive layer or the surface of the dirt-collecting body is adhesive, resulting in a chemical adhesion of the surface.  
Seeburger teaches the surface of the dirt-collecting body is provided with at least one adhesive layer or the surface of the dirt-collecting body is adhesive, resulting in a chemical adhesion of the surface (Item 12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add the adhesive layer of Seeburger to the dirt collecting body of Lyne.  There are lots of types of adhesives known, including spray on applications (Seeburger Column 3 Lines 29-33).  For such reasons, an adhesive coating can .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the modification of an adhesive would not be obvious because being present in water.  Both Lyne and Seeburger are capable of being used in a dryer and there are several types of adhesive known.  Further, the fiber catcher of Lyne is taught to be used in “an aqueous or gaseous environment” (Paragraph [0025]).
Applicant argues Lyne does not “move freely inside the sheath body”.  Since the dirt collecting body is capable of freely rotating about the sheath body along the axis, the Examiner believes the dirt collecting body moves freely inside the sheath body. If there was a spring or something causing resistance between the two bodies, then the Examiner would agree that Lyne would not move freely.  The Examiner recognizes the structural differences.  The Examiner suggests changing the verbiage to something describing how the dirt collecting body is not secured to the sheath body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723